Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 21, 1970, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. No opinion. Munder, Acting P. J., Latham and Gulotta, JJ., concur; Shapiro and Brennan, JJ., dissent and vote to reverse the judgment and order a new trial, with the following memorandum: In our opinion the receipt of testimony from a police officer upon his direct examination as to a description given to him of the assailant shortly after the commission of the crime was prejudicial error necessitating a new trial. In view of all the circumstances, the identification of defendant was not so “ altogether satisfactory ” as to permit us to view the error as harmless (cf. People v. Deitsch, 237 N. Y. 300, 304).